277 S.W.3d 290 (2009)
Harry SCHULTE, Plaintiff/Appellant,
v.
SSM DEPAUL HEALTH CENTER, Defendant/Respondent.
No. ED 91287.
Missouri Court of Appeals, Eastern District, Division Four.
January 20, 2009.
Rehearing Denied February 24, 2009.
G. Michael Flotte, Florissant, MO, for appellant.
Rodney M. Sharp, Natalie J. Kussart, Sandberg, Phoenix & von Gontard, P.C., St. Louis, MO, for respondent.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Plaintiff, Harry Schulte, appeals from the entry of summary judgment in favor of defendant, SSM DePaul Health Center. No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).